

117 SRES 41 ATS: Allowing limited laptop computer access on the floor of the Senate during impeachment proceedings against Donald John Trump, former President of the United States.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 41IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONAllowing limited laptop computer access on the floor of the Senate during impeachment proceedings against Donald John Trump, former President of the United States.1.Laptop computer access(a)In generalDuring impeachment proceedings against Donald John Trump, former President of the United States, laptop computers may be used on the floor of the Senate Chamber only in accordance with the following:(1)Two laptop computers may be used by the impeachment managers and their assistants.(2)Two laptop computers may be used by the counsel for the former President of the United States and their assistants.(3)One laptop computer may be used by the President pro tempore and the assistants of the President pro tempore.(4)Laptop computers available to employees and officers of the Senate on the floor of the Senate Chamber during a regular session of the Senate may be used by such employees and officers as necessary.(b)Use of laptop computers in other rooms of the Senate floorDuring impeachment proceedings against Donald John Trump, former President of the United States, laptop computers may be used in other areas of the floor of the Senate (not including the Senate Chamber) by individuals described in paragraphs (1) through (4) of subsection (a) and, as determined necessary, other employees and officers of the Senate.(c)Enforcement by the sergeant at arms and doorkeeperThe Sergeant at Arms and Doorkeeper of the Senate shall take such actions as are necessary to enforce this resolution. 